                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8               UNITED STATES DISTRICT COURT
                                   9              NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11   GEORGE MARTIN,                    Case No. 17-01690 BLF (PR)
                                  12         Plaintiff,
Northern District of California




                                                                         ORDER DENYING REQUEST
 United States District Court




                                  13                                     FOR JUDICIAL NOTICE;
                                  14         v.                          DENYING MOTION FOR
                                                                         RECONSIDERATION;
                                  15                                     GRANTING MOTION FOR
                                  16
                                                                         EXTENSION OF TIME TO
                                       W. MUNIZ, et al.,                 FILE SECOND AMENDED
                                  17
                                                 Defendants.             COMPLAINT
                                  18
                                                                         (Docket Nos. 121, 123, 124)
                                  19

                                  20
                                             Plaintiff, a California inmate, filed the instant pro se civil
                                  21
                                       rights action pursuant to 42 U.S.C. § 1983, against prison
                                  22
                                       officials at Salinas Valley State Prison (“SVSP”). After
                                  23
                                       screening the amended complaint, the Court dismissed with leave
                                  24
                                       to file a second amended complaint that complies with Federal
                                  25
                                       Rules of Civil Procedure 18(a) and 20(a). (Docket No. 120.)
                                  26
                                       Plaintiff has filed a request for judicial notice, (Docket No. 121),
                                  27
                                       motion for reconsideration, (Docket No. 123), and a motion for
                                  28
                                   1   an extension of time to file a second amended complaint, (Docket
                                   2   No. 124).
                                   3

                                   4                            DISCUSSION
                                   5   A.   Background
                                   6        In the order of service, the Court found the complaint stated
                                   7   a cognizable claim under the Eighth Amendment based on the
                                   8   allegation that Defendants acted with deliberate indifference to
                                   9   his pain management and neurological and orthopedic medical
                                  10   condition since 2007. (Docket No. 19 at 2.) In granting
                                  11   Defendants’ motion to dismiss, the Court found that Plaintiff’s
                                  12   action was based on two different and apparently unrelated
Northern District of California
 United States District Court




                                  13   medical issues: inadequate pain medication (for his spinal
                                  14   condition) and vision care needs. (Docket No. 98 at 6.) In filing
                                  15   an amended complaint, Plaintiff was advised that he was to limit
                                  16   the claims in this action to an Eighth Amendment deliberate
                                  17   indifference claim regarding either his pain management or his
                                  18   vision care needs. (Id. at 7.) In screening the amended
                                  19   complaint, the Court found it again failed to adhere to Rules
                                  20   18(a) and 20(a) because it contained mixed allegations regarding
                                  21   Plaintiff’s vision care needs and pain management. (Docket No.
                                  22   120 at 3-4.) In filing a second amended complaint, the Court
                                  23   ordered Plaintiff to limit the allegations to facts regarding his
                                  24   pain management and against only those Defendants that were
                                  25   personally involved. (Id. at 4.)
                                  26   B. Motion for Reconsideration and Judicial Notice
                                  27        Plaintiff has filed a motion for reconsideration, requesting
                                  28                                    2
                                   1   that the Court rule on the “scope of the telemed pain management
                                   2   contract (dated: 10-09-15) as it relates to the issue of pain.”
                                   3   (Docket No. 123 at 2.) Plaintiff refers to a request for judicial
                                   4   notice of a “telemedicine pain management state contract” by
                                   5   specialist, Dr. Pacito Ver Yabes, MD. (Id.; Docket No. 121, Ex.
                                   6   H1-4.) Plaintiff claims that the “contract” makes mention of “eye
                                   7   (optic-nerve) pain” such that it should be part of his pain
                                   8   management claim.
                                   9         Federal Rule of Evidence 201(b) permits a court to notice an
                                  10   adjudicative fact if it is “not subject to reasonable dispute.”
                                  11   Khoja v. Orexigen Therapeutics, 899 F.3d 988, 999 (9th Cir.
                                  12   2018). “A fact is not subject to reasonable dispute if it is
Northern District of California
 United States District Court




                                  13   generally known, or can be accurately and readily determined
                                  14   from sources whose accuracy cannot reasonably be questioned.”
                                  15   Id. (quoting Fed. R. Evid. 201(b)(1)-(2)) (internal quotation
                                  16   marks omitted). Plaintiff’s proffered document is simply not
                                  17   what he asserts. He refers to the document as a “contract,” but it
                                  18   is clearly not a legal document. Rather, it appears to be a
                                  19   physician’s report from a telemedicine consult that took place on
                                  20   October 9, 2015. (Docket No. 121, Ex. H1-4.) Because Plaintiff
                                  21   fails to establish that this document is from a source “whose
                                  22   accuracy cannot reasonably be questioned,” Fed. R. Evid. 201(b),
                                  23   the request for judicial notice is DENIED.
                                  24         Furthermore, even if the Court grants the request, a review
                                  25   of this report reveals that Plaintiff chief complaint was “chronic
                                  26   intractable neck and low back pain.” (Id. at 3.) There is no
                                  27   mention of pain management with respect to Plaintiff’s optic
                                  28                                   3
                                   1   nerve or vision. Accordingly, the Court denies the motion for
                                   2   reconsideration with respect to the dismissal of claims regarding
                                   3   Plaintiff’s vision care needs based on his assertion that the
                                   4   alleged pain includes vision pain. Plaintiff has not established
                                   5   that his vision care needs, including treatment for “vision pain,”
                                   6   are related to the pain management for his chronic neck and back
                                   7   pain. As such, the Court clarifies that the second amended
                                   8   complaint is limited to the claim that Defendants acted with
                                   9   deliberate indifference with respect to Plaintiff’s pain
                                  10   management for his chronic neck and back pain. Plaintiff may
                                  11   pursue his vision care needs claim in a separate action.
                                  12   C. Motion for Extension of Time
Northern District of California
 United States District Court




                                  13        Plaintiff’s motion for an extension of time to file a second
                                  14   amended complaint is GRANTED. (Docket No. 124.) Plaintiff
                                  15   shall file a second amended complaint no later than twenty-
                                  16   eight (28) days from the date this order is filed.
                                  17

                                  18                              CONCLUSION
                                  19         For the foregoing reasons, the Court orders as follows:
                                  20         1. Plaintiff’s request for judicial notice is DENIED.
                                  21   (Docket No. 121.) Plaintiff’s motion for reconsideration is
                                  22   DENIED. (Docket No. 123.) His request for clarification as to
                                  23   the scope of his pain management claim is GRANTED. Plaintiff
                                  24   is directed to file a second amended complaint containing only
                                  25   allegations in support of his Eighth Amendment deliberate
                                  26   indifference claim regarding his pain management for his
                                  27   chronic neck and back pain. The second amended complaint
                                  28                                   4
                                   1   must comply with Rule 18(a) and Rule 20(a) or be subject to
                                   2   dismissal for violating those rules.
                                   3         2. The second amended complaint must include the
                                   4   caption and civil case number used in this order, Case No. C 17-
                                   5   01690 BLF (PR), and the words “SECOND AMENDED
                                   6   COMPLAINT” on the first page. Plaintiff shall file the second
                                   7   amended complaint no later than twenty-eight (28) days from
                                   8   the date this order is filed. If using the court form complaint,
                                   9   Plaintiff must answer all the questions on the form in order for
                                  10   the action to proceed.
                                  11         The second amended complaint supersedes the original and
                                  12   the amended complaints, which will be treated thereafter as non-
Northern District of California
 United States District Court




                                  13   existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002,
                                  14   1008 (9th Cir. 2015). Consequently, claims not included in the
                                  15   second amended complaint are no longer claims and defendants
                                  16   not named in the second amended complaint are no longer
                                  17   defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th
                                  18   Cir.1992).
                                  19         Failure to respond in accordance with this order by
                                  20   filing a second amended complaint will result in the dismissal
                                  21   of this action without prejudice and without further notice to
                                  22   Plaintiff.
                                  23         3. The Clerk shall include a Request for Copies form
                                  24   indicating the cost for copies of all the documents requested by
                                  25   Plaintiff.
                                  26   ///
                                  27   ///
                                  28                                  5
                                   1       This order terminates Docket Nos. 121, 123, and 124.
                                   2       IT IS SO ORDERED.
                                   3   Dated: ________________
                                               February 8, 2019         ________________________
                                   4                                    BETH LABSON FREEMAN
                                   5
                                                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Denying RJN; Denying Recon; Granting EOT
                                       PRO-SE\BLF\CR.17\01690Martin_recon&eot
                                  26

                                  27

                                  28                                                    6
